Exhibit 24 POWER OF ATTORNEY The undersigned persons do hereby appoint Thomas Poitras or Robert T. Cushing as a true and lawful Attorney In Fact for the sole purpose of affixing their signatures to the 2007 Annual Report (Form 10-K) of TrustCo Bank Corp NY to the Securities and Exchange Commission. /s/ Joseph Lucarelli /s/ Robert J. McCormick Joseph Lucarelli Robert J. McCormick /s/ Thomas O. Maggs /s/ William D. Powers Thomas O. Maggs William D. Powers /s/ Anthony J. Marinello /s/ William J. Purdy Dr. Anthony J. Marinello William J. Purdy /s/ Robert A. McCormick Robert A. McCormick Sworn to before me this 19th day of February 2008. /s/Joan Clark Notary Public Joan Clark Notary Public, State of New York Qualified in Albany County No. 01CL4822282 Commission
